

115 HCON 142 IH: Directing the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress.
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 142IN THE HOUSE OF REPRESENTATIVESNovember 29, 2018Mr. Khanna (for himself, Mr. Pocan, Mr. Massie, Mr. Jones of North Carolina, Mr. McGovern, Ms. Gabbard, and Ms. Lee) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONDirecting the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress. 
1.Removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress 
(a)FindingsCongress finds the following: (1)Congress has the sole power to declare war under article I, section 8 of the Constitution. 
(2)Congress has not declared war with respect to, or provided any specific statutory authorization for, United States military participation in the conflict between military forces led by Saudi Arabia and the United Arab Emirates (the Saudi-led coalition) against the Houthis in the Republic of Yemen, and the United States has not designated Yemen’s Houthis under any authorization for use of military force, despite members of the United States Armed Forces having provided intelligence sharing and mid-flight aerial refueling for Saudi-led coalition warplanes conducting airstrikes against the Houthis since March 2015.  (3)President Obama reported to Congress on October 14, 2016, consistent with the reporting requirements of the War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.), that the Houthis attacked United States ships operating in international waters on October 9 and October 12, 2016, and the United States responded to threats against United States vessels, personnel, and freedom of navigation with strikes against three radar facilities in Houthi-controlled territory. 
(4)Section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)) defines the introduction of United States Armed Forces to include the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged, in hostilities.  (b)Removal of Armed ForcesPursuant to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress hereby directs the President to remove United States Armed Forces from hostilities in the Republic of Yemen, except United States Armed Forces engaged in operations authorized under the 2001 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), not later than 30 days after the date of the adoption of this concurrent resolution unless and until a declaration of war or specific authorization for such use of United States Armed Forces has been enacted into law.  
